Per Curiam.
The petitioner mother, Delores Matthews, formerly Delores Julius, appeals from an order modifying a prior decree of dissolution so as to remove the care, custody, and control of the now almost-9-year-old child of the parties, Denita ReNae Julius, from the mother and placing the child’s care, custody, and control in and with the respondent-appellee father, Thomas Marion Julius. We have, as is required in cases of this nature, reviewed the record de novo to determine whether there has been such a change in circumstances as to indicate that the mother is unfit for that purpose or that the best interests of the child require a modification of the initial custody provisions. Scott v. Scott, 223 Neb. 354, 389 N.W.2d 567 (1986). Such review convinces us that events have occurred since the initial placement of the child’s care, custody, and control which, if existing and known to the trial court at the time of such placement, would, in the best interests of the child, have resulted in custody’s being placed with the father. Accordingly, the judgment of the trial court is affirmed. Hicks v. Hicks, 223 Neb. 189, 388 N.W.2d 510 (1986).
Affirmed.